Anderson, J.,
delivered the opinion of the court.
Appellee, Mrs. Birdie Daniels, sued appellant, Louisville & Nashville Eailroad Company, in the circuit court *38of Harrison county for damages for an injury sustained by ber as the result of a mail hag being thrown from one of appellant’s passenger trains by a United States mail clerk from a mail car, constituting a part of the makeup of said train while passing Long Beach, a station on appellant’s road in this state. At the close of appellee’s evidence appellant moved to exclude the same, and that the jury be directed to return a verdict for appellant. This motion was overruled, and that action of the court is the basis for the assignment of error principally relied on by appellant in this court.
Appellant introduced no evidence, and the case therefore went to the jury on the evidence of appellee under the instructions of the court. Appellee’s case is as follows:
Long Beach, where the injury took place, is an incorporated municipality in this state. Appellee was walking along the station platform at Long Beach, on her way to the .station, on a lawful mission. She was on the west side of the depot, going in an easterly direction. Appellant’s train from which the mail hag was thrown was going in a westerly direction. As the train passed appellee going about thirty-live miles an hour, the United States mail clerk threw a bag of mail from the mail car, which bag struck plaintiff on the head, knocking her down and injuring her.
On the east side of the station, from four hundred and fifty to five hundred feet from where appellee was struck, there was a mail crane which was the. place at which the mail should have been thrown off, and had always theretofore been thrown off. Not only was there no practice of throwing the mail off elsewhere than at said crane, but the evidence showed that it was never known to be thrown off where appellee was injured or any where else west of the platform of the station.
There was little, if any, controversy between appellant and appellee as to the general principle that a railroad company is not responsible for the negligent act *39of a postal clerk upon its train employed by tbe federal government and in charge of its mails, that such a clerk is not an employee of the railroad company; he is neither the servant nor the agent of the railroad company, because the railroad company has no part in his selection or employment, no supervision or control over him, and no power to discharge him, and therefore in no sense is his act that of the railroad company. A railroad company may, however, become liable for the wrongful acts of mail clerk where, without objection,, although objection might be effective, it knowingly suffers such clerk to engage in practices dangerous to those in proximity to its track, and to whom the railroad company, owes the duty of reasonable care to protect such persons from injury by reason of the passage of its trains. Poling v. Ohio River R. R. Co., 38 W. Va. 645, 18 S. E. 782, 24 L. R. A. 215; Pittsburgh, etc., v. Warrum (Ind. App.), 82 N. E. 934; Erqenbriqht v. St. L., I. M. & S. Railway Co., 99 Kan. 765, 163 Pac. 173.
There was no evidence whatever in this case tending to show that appellant was in any way responsible for the mail sack which injured appellee being thrown off a.t the wrong place, but the contrary was clearly shown by appellee’s own evidence. This is a case, therefore, where the last wrongful act, namely, the act of the mail clerk, was the immediate cause of appellee’s injury.
Did the fact that appellant’s train from which the mail sack was thrown, was violating the speed statute fixing the maximum rate of speed of trains in municipalities at six miles per hour, and the further fact, if it was a fact, that except for such speed the mail sack would either have been thrown off elsewhere or if thrown off where it was might have struck appellee with so little force that she would not have been injured, make a case for the jury on the question of liability? Certainly appellee would not have been injured except for the independent intervention of the wrongful act of the mail clerk. It is also true that the injury might not have occurred except for *40the unlawful speed, of appellant’s train. The principle involved is the doctrine of independent intervening efficient cause which we will undertake to state and apply to the facts of this case. We can do no better than quote what Wharton on Negligence, section 134, says on the subject:
‘ ‘ ‘ Supposing that, if it had not been for the intervention of a responsible third party, the defendant’s negligence would have produced no damage to the plaintiff, is the defendant liable to the plaintiff? This question must be answered in the negative, for the general reason that causal connection between the negligence and damage is broken by the interposition of independent responsible human action. I am negligent on a particular subject-matter. Another person, moving independently, comes in, and either negligently or maliciously so acts as to make my negligence injurious to a third person. If so, the person so intervening acts as a nonconductor and insulates my negligence, so that I cannot be sued for the mischief which the person so intervening directly produces. He is the one who is liable.’ The rule as announced by Justice Strong in Milwaukee & St. Paul R. Co. v. Kellogg, 94 U. S. 469, 475, 24 L. Ed. 256, 259, is usually regarded as sound in principle and workable in practice. He says: ‘The question always is: Was there an unbroken connection between the wrongful act and the injury, a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or .an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances,’ ” — and what Judge *41Campbell said for the court in Marqueze v. Sontheimer, 59 Miss. 430:
“As a rule, every one is liable for his own wrong, and not for that of another. A wrongdoer is responsible for the consequences produced by his own act, but not for what others, acting independently of him and for themselves, may do, even though his act may be the occasion of their doing what they do. That another independent agent, acting on his own responsibility does something because one has done a particular thing, does not make such one responsible for the act of the other. They are independent actors, and each is answerable for his own acts, because of the want of causal connection between the acts. Consecutive wrongs done by independent agents cannot be conjoined to increase or enlarge the responsibility of one of them.”
The application of this principle to the case in hand, as it appears to the court, clearly results in no liability on the part of appellant. We have not here an unbroken chain of cause and effect. The speed of the train had nothing whatever to do with the mail clerk throwing the mail bag out at the wrong place. There was not an unbroken chain of sequence leading up to the last act by which the injury was inflicted. On the contrary, a free independent agent, namely, the mail clerk, intervened, and the most that can be said is, used the speed of appellant’s train to ca/use the injury complained of. It was an act on the part of the mail clerk that appellant could not have reasonably foreseen would occur. It never had occurred before. If this were a case where there was any evidence whatever tending to show that the speed of the train had any casual connection with the throwing out of the mail bag at the wrong place, it might be a question for the jury. But there was no such evidence. See, further, as to the doctrine of independent intervening efficient cause, Harton v. Forest City Telephone Co., 146 N. C. 429, 59 S. E. 1022, 14 L. R. A. (N. S.) 956; Mil*42waukee & St. Paul R. R. Co. v. Kellogg, 94 U. S. 469, 475, 24 L. Ed. 256, 259.
Telephone Co. v. Woodham, 99 Miss. 318, 54 So. 890, Y. & M. V. R. Co. v. Smith, 103 Miss. 150, 60 So. 73, and I. C. R. Co. v. Thomas, 109 Miss. 536, 68 So. 773, relied on by appellee, are not in conflict with the views herein expressed, but, on the contrary, recognize the principle.
We are of the opinion, therefore, there is no liability, and the court should have directed a verdict for appellant.
Reversed, and judgment here for appellant.

Beversed.